DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Ricci (US 20140309806 A1, hereinafter “Ricci”)
Beaux et al. (20190052747 A1, hereinafter “Breaux”)
Ling et al. (US 20170120930 A1, hereinafter “Ling”)

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/11/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (US 20140309806 A1, hereinafter “Ricci”) in view of Ling et al. (US 20170120930 A1, hereinafter “Ling”).
Regarding claims 1, 8 and 15:
Ricci teaches a system, method and non-transitory computer readable storage medium (Ricci abstract, where Ricci teaches methods, system and a computer readable medium), comprising:
a computing device (Ricci [0340]) configured to:
detect a gesture in a transport performed by a transport occupant (Ricci [0240], [0262], [0339], [0431], [0489], [0523], [0536], figs. 16-20, 32);
determine an occupant status associated with the transport occupant (Ricci [0240], [0262], [0339], [0431], [0489], [0536]; where Ricci discloses using user accounts to control passenger access to vehicle tasks, functions, and operations by determining driving or  a non-driving passenger status of vehicle occupant); and
perform an action associated with the gesture, when the occupant status permits the gesture to be performed (Ricci [0240], [0262], [0339], [0431], [0489], [0536], [0594], figs. 16-20, 32; where Ricci discloses using user accounts to control passenger access to vehicle tasks, functions, and operations can prevent a non-driving passenger, for instance, from controlling a critical vehicle task, function or operation and confusing or frustrating the driver, in order words the status of the vehicle occupant status determine what task or function he or she can perform regardless or even if the gesture is supported by the vehicle the corresponding task or function may not be perform is the status is not aligned with the task or function requested).

Ricci fails to explicitly teach whether determine whether the occupant status permits the gesture to be performed.
determining whether a sum of the gesture score and a current transport operation score exceeds a maximum transport safe operation score threshold; and
performing an action, by the transport, associated with the gesture, when the occupant status permits the gesture to be performed and the sum of the gesture score and the current transport operation score does not cause the transport to exceed a maximum transport operation score threshold indicating the transport can be safely operated.
However, Ricci teaches using user accounts to control passenger access to vehicle tasks, functions, and operations can prevent a non-driving passenger, from controlling a critical vehicle task, function or operation and confusing or frustrating the driver and also the location of the person in the vehicle can determine what action the person can ask the vehicle to perform.  as a result, a score associated with the person location with a score associated with the certain command such as to drive when the person is not in a driving position cause the action to not be performed or to be performed if the person is in a driving position and is allowed to drive. Or a passenger can play a video device while the driver cannot while the car is being driven (Ricci [0240], [0262], [0339], [00346]-[0347], [0431], [0489], [0536], [0620], figs. 16-20, 32);
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to check the gestures with the person account to determine if the gesture is permitted, in order to avoid unauthorized person to perform un authorized action such as a child or a passenger in the back to initiate a driving procedure in case of a vehicle. 
Ricci fails to explicitly teach determining a numerical gesture score associated with the gesture and if the sum of the numerical score does not cause the transport to exceed a maximum transport level score and perform or denied to perform an action accordingly.
However, as disclose above, Ricci discloses assigning values to gestures in order to categorize each gesture and determine what action or action can be performed depending on where a person is located in the vehicle. For instance, prohibiting the viewing of video content provided to occupants in zone B 512B, based on state law or simply for safety reasons (Ricci [0620]). In order words the gesture to view the video in particular region inside the vehicle is denied or allowed based the location of the region the gesture is coming from. As a result, one can see that each gesture has a unique value or tag that allow identification of the gesture. furthermore, Ling teaches wherein each of the plurality of gestural attribute values includes at least one of: a character designation, and a numerical designation that is associated to at least one of: a specific type of hand movement, a specific type of finger movement, and a specific type of thumb movement that represents a portion of a full gesture that is provided (Ling [0024], [0056], claims 3 and 4). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to assign a numerical score to each gesture, in order to classify the gestures such as in order of importance would have been viable alternative to one of ordinary skill in the art such that a gesture can be represented simply by a numerical number or a code for faster and better processing. For example, a driver in a driving position can be assigned a higher score while a passenger can be assigned a lower score such that the score associated from playing a video device would cause the sum of the score for the driver to exceed a safety score and prevent the play back of the video while allowing the playback for the passenger in the rear since the sum of the score is lower than the safety score.
Regarding claims 2, 9 and 16:
Ricci in view of Ling teaches comprising:
identifying a gesture location of the gesture within the transport (Ricci [0240], [0262], [0339], [00346]-[0347], [0431], [0489], [0536], figs. 16-20, 32).
Regarding claims 3, 10 and 17:
Ricci in view of Ling teaches comprising:
determining whether the gesture location was within one of a plurality of defined voluminous areas inside the transport where gestures are detected; and
when the gesture location is within one of the pluralities of voluminous areas, identifying the action associated with the gesture (Ricci [0202], [0240], [0262], [0339], [00346]-[0347], [0431], [0489], [0523], [0536], figs. 16-20, 32).
Regarding claims 4, 11 and 18:
Ricci in view of Ling teaches comprising:
determining whether the gesture location was within one of a plurality of defined voluminous areas inside the transport where gestures are detected; and
when the gesture location is not within one of the plurality of voluminous areas, cancelling the gesture (Ricci [0202], [0240], [0262], [0339], [00346]-[0347], [0431], [0489], [0523], [0536], [0671], [0814], figs. 16-20, 32).
Regarding claims 5, 12 and 19:
Ricci in view of Ling teaches wherein identifying the gesture location comprises determining whether the gesture is performed in at least one priority location within the transport; and
when the gesture is performed in the at least one priority location within the transport, performing the action (Ricci [0202], [0240], [0262], [0339], [00346]-[0347], [0431], [0489], [0523], [0536], [0671], [0814], figs. 16-20, 32).
Regarding claims 6, 13 and 20:
Ricci in view of Ling teaches wherein identifying the gesture location comprises determining whether the gesture is performed in at least one priority location within the transport; and
when the gesture is not performed in the at least one priority location within the transport,
determining whether the action is a transport operation action or a non-transport operation action, and when the action is not a transport operation action, performing the action (Ricci [0202], [0240], [0262], [0339], [00346]-[0347], [0431], [0489], [0523], [0536], [0671], [0814], figs. 16-20, 32).
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (US 20140309806 A1, hereinafter “Ricci”) and in view of Beaux et al. (20190052747 A1, hereinafter “Breaux”).
Regarding claims 7 and 14:
Ricci in view of Ling teaches determining a plurality of gestures and perform and action corresponding to the gesture based on the location the person or object performing the gesture and based on whether they are allowed or authorized to perform the gesture but fails to explicitly teach determining whether the occupant status indicates the occupant is currently operating a mobile device;
when the occupant status indicates the occupant is currently operating a mobile device, cancelling the gesture.
However, Breaux in the same line of endeavor teaches determining whether to allow a certain user interaction with one or more functions mobile device by receiving request to disable blocking the user interaction based receiving image of the location of the occupant and determine whether it is a passenger or and operator and block the user interaction (Breaux [0208], figs. 6, 7, 9). 
Therefore, taking the teachings of Ricci and Breaux as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to determine if the gesture is a gesture of a driver holding or talking on the phone and disable either functions or part of the function of the phone or function or part of the function of the vehicle, in order increase the safe operation of the vehicle. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        April 26, 2022